Exhibit 10.21




LYONDELLBASELL INDUSTRIES
2020 NONQUALIFIED STOCK OPTION AWARD AGREEMENT
By letter (the “Grant Letter”), effective as of the date specified in the Grant
Letter (the “Grant Date”), LyondellBasell Industries N.V. (the “Company”),
pursuant to the LyondellBasell Industries Long-Term Incentive Plan, as amended
and restated effective May 31, 2019 (the “Plan”), has granted to the Participant
a right (the “Option”) to purchase from the Company up to but not exceeding in
the aggregate the number of shares of Common Stock (as defined in the Plan) (the
“Option Shares”) specified in the Grant Letter at the Grant Price per Option
Share specified in the Grant Letter, such number of shares and such price per
share being subject to adjustment as provided in the Plan, and further subject
to the following terms and conditions (the “Award Agreement”):
1.Relationship to Plan and Company Agreements.
This Option is intended to be a nonqualified stock option within the meaning of
Section 83 of the Code. This Option is subject to all of the Plan terms,
conditions, provisions and administrative interpretations, if any, adopted by
the Committee. Except as defined in this Award Agreement, capitalized terms have
the same meanings ascribed to them in the Plan. To the extent that this Award
Agreement is intended to satisfy the Company’s obligations under any employment
agreement between the Company and the Participant, the Participant agrees and
acknowledges that this Award Agreement fulfills the Company’s obligations under
the employment agreement, this Award Agreement shall be interpreted and
construed to the fullest extent possible consistent with such employment
agreement, and in the event of a conflict between the terms of such employment
agreement and the terms of this Award Agreement, the terms of this Award
Agreement shall control.
2.Exercise Schedule.
(a)This Option shall become exercisable in three cumulative installments, with
one-third of the Option Shares becoming exercisable on the first anniversary of
the Grant Date, an additional one-third of the Option Shares becoming
exercisable on the second anniversary of the Grant Date, and the final one-third
of the Option Shares becoming exercisable on the third anniversary of the Grant
Date. The Participant must be in continuous Employment from the Grant Date
through the date of exercisability of each installment in order for the Option
to become exercisable with respect to additional shares of Common Stock on such
date.
(b)This Option shall become fully exercisable, irrespective of the limitations
set forth in subparagraph (a) above, provided that the Participant has been in
continuous Employment since the Grant Date, upon (1) an involuntary termination
of Employment by the Company without Cause or a constructive termination of
Employment by the Participant with good reason as defined in Section 10 of the
Plan (a “Constructive Termination”), either of which occurs within one year
after the occurrence of a Change of Control or (2) any termination of Employment
due to death or Disability.
(c)Notwithstanding paragraph (a), this Option shall become fully exercisable, to
the extent not previously vested, in accordance with paragraph (a) if
Participant terminates Employment due to Enhanced Retirement.




1

--------------------------------------------------------------------------------




(d)Notwithstanding paragraph (a), provided that the Participant has been in
continuous Employment since the Grant Date, upon termination of Employment due
to Retirement or involuntary termination not for Cause, to the extent not
previously vested pursuant to subparagraph (a) above, each third of the Option
Shares described in subparagraph (a) above that are unvested as of the date of
termination of Employment shall become exercisable in a pro rata amount
determined by a fraction with respect to each such unvested third of the Option
Shares, the numerator of which shall be the number of months (with any partial
months being considered a full month) of the Participant’s Employment from the
Grant Date through the date of the Participant’s termination of Employment, and
the denominator of which shall be the number of months for the period beginning
on the Grant Date and ending on the corresponding anniversary date on which each
such unvested third of the Option Shares would have vested pursuant to
subparagraph (a) above. If a Participant is eligible for Enhanced Retirement,
this paragraph (d) shall not apply and paragraph (c) shall control.
(e)For purposes of this Award Agreement, the following definitions apply:
(i)“Disability” means a permanent and total disability as defined in the
Company’s long-term disability plan in which the Participant is eligible to
participate.
(ii)“Employment” means employment as an Employee with the Company or any
Participating Employer. Neither the Participant’s transfer from Company
employment to employment by any Participating Employer, the Participant’s
transfer from employment by any Participating Employer to Company employment,
nor the Participant’s transfer between Participating Employers shall be deemed
to be a termination of the Participant’s employment. Moreover, a Participant’s
employment shall not be deemed to terminate because the Participant is absent
from active employment due to temporary illness, during authorized vacation,
during temporary leaves of absence granted by the Company or a Participating
Employer for professional advancement, education, health or government services,
during military leave for any period if the Participant returns to active
employment within 90 days after military leave terminates, or during any period
required to be treated as a leave of absence by any valid law or agreement.
(iii)[“Enhanced Retirement” means a Participant’s voluntarily initiated
termination of service on or after age 60 with 10 years of service with the
Company and/or an Affiliate.] 1 
(iv)“Misconduct” means any act or failure to act that (i) contributes to the
Company having to restate all or a portion of its financial statements and
materially increases the value of the compensation received by the Participant
and/or (ii) caused or was intended to cause a violation of the policies of the
Company or Affiliate.
(v)“Retirement” means a Participant’s voluntarily initiated termination of
service on or after the earliest of (i) age 55 with 10 years of service with the
Company and/or an Affiliate, (ii) the time of retirement as defined in a written
agreement between a Participant and a Participating Employer, or (iii) outside
the U.S., the time when retirement is permitted and the Participant is eligible
to receive a company retirement benefit under applicable law with respect to the
Participant’s primary place of employment (as determined by the Committee in its
sole judgment).








________________________
1. The definition of Enhanced Retirement and the related provisions and
references shall not apply to any Options granted to the Chief Executive
Officer.




2

--------------------------------------------------------------------------------






3.Termination of Option. The Option hereby granted shall terminate and be of no
force and effect with respect to any shares of Common Stock not previously
purchased by the Participant upon the first to occur of:
(a)the close of business on the date that is ten years from the Grant Date;
(b)with respect to
(i)the portion of the Option exercisable or which becomes exercisable upon
termination of Employment due to Enhanced Retirement, the close of business on
the date that is ten years from the Grant Date;
(ii)the portion of the Option exercisable upon termination of Employment (or
which becomes exercisable upon termination due to death, Disability, Retirement,
involuntary termination not for Cause or Constructive Termination), the
expiration of (A) 90 days following the Participant’s voluntary termination of
Employment, involuntary termination of Employment not for Cause or Constructive
Termination, and not due to death, Disability, Enhanced Retirement or
Retirement, (B) one year following the Participant’s termination of Employment
by reason of death or Disability; and (C) five years following the Participant’s
termination of Employment by reason of Retirement.
(iii)the portion of the Option not exercisable upon termination of Employment,
the date of the Participant’s termination of Employment; or
(c)the date of the Participant’s termination of Employment for any reason other
than those described in (b) above.
4.Exercise of Option. Subject to the limitations set forth herein and in the
Plan, all or part of this Option may be exercised in accordance with procedures
established by the Committee or its delegate and communicated to the
Participant. At the time of exercise, the Participant must pay the full amount
of the purchase price for any shares of Common Stock being acquired or, at the
option of the Committee or its delegate, tender Common Stock theretofore owned
by such Participant that is equal in value to the full amount of the purchase
price (or any combination of cash payment and tender of Common Stock) or in any
other manner approved by the Committee or its delegate. For purposes of
determining the amount, if any, of the purchase price satisfied by payment in
Common Stock, such Common Stock shall be valued at its Fair Market Value on the
date of exercise. Any Common Stock delivered in satisfaction of all or a portion
of the purchase price shall be appropriately endorsed for transfer and
assignment to the Company.
The Participant will not be entitled to exercise the Option granted pursuant
hereto, and the Company will not be obligated to issue any Option Shares
pursuant to this Award Agreement, if the exercise of the Option or the issuance
of such shares would constitute a violation by the Participant or by the Company
of any provision of any law or regulation of any governmental authority or any
stock exchange or transaction quotation system.
If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.
5.Notices. Any notices required under this Award Agreement or the Plan shall be
given in writing, including electronic communication, and shall be deemed
effectively delivered or given upon receipt or, in the case of notices delivered
by the Company to the Participant, five days after deposit in the mail or
delivery to an overnight delivery service, postage prepaid, addressed to the
Participant at the address last designated by the Participant by written notice
to the Company.




3

--------------------------------------------------------------------------------




6.Assignment of Option. The Participant’s rights under the Plan and this Award
Agreement are personal. No assignment or transfer of the Participant’s rights
under and interest in this Option may be made by the Participant otherwise than
by will or by the laws of descent and distribution. This Option is exercisable
during his lifetime only by the Participant, or, in the case of a Participant
who is mentally incapacitated, this Option shall be exercisable by his guardian
or legal representative. After the death of the Participant, exercise of the
Option shall be permitted only by the Participant’s executor or the personal
representative of the Participant’s estate (or by his assignee, in the event of
a permitted assignment) and only to the extent that the Option was exercisable
on the date of the Participant’s death.
7.Stock Certificates. Any certificates representing the Common Stock issued
pursuant to the exercise of the Option will bear all legends required by law and
necessary or advisable to effectuate the provisions of the Plan and this Option.
8.Withholding. The Company shall withhold from any delivery of shares of Common
Stock under this Option, shares having a Fair Market Value equal to all taxes
required to be withheld with respect to the Option. In the event all federal,
state and other governmental withholding tax requirements imposed upon the
Company with respect to the Option cannot be satisfied in this manner, no shares
of Common Stock shall be delivered to or for a Participant unless provision to
pay required withholding has been made to the Committee’s satisfaction.
9.Expatriate Participants. Exercises by expatriate Participants will be,
pursuant to the applicable expatriate assignment policy of the Participating
Employer, tax normalized based on typical income taxes and social security taxes
in the expatriate Participant’s home country relevant to the expatriate
Participant’s domestic circumstances.
10.No Fractional Shares. No fractional shares of Common Stock are permitted in
connection with this Award Agreement. For purposes of vesting in Section 2(a),
Option Shares vesting on the second anniversary of the Grant Date shall be
increased by any fractional shares resulting from the vesting schedule with
respect to subsequent vesting dates and Option Shares vesting thereafter shall
be rounded down to the nearest whole share. For purposes of pro-ration in
Section 2(d), Option Shares shall be rounded up to the nearest whole share of
Common Stock. Only whole Option Shares are exercisable pursuant to Section 4,
and only whole shares of Common Stock may be delivered in satisfaction of the
Grant Price. Any shares of Common Stock withheld pursuant to Section 8 shall be
rounded to whole shares in the manner determined by the Committee to be
appropriate to satisfy the minimum statutory withholding requirements.
11.Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to shares of Common Stock subject to the Option unless and until
such time as the Option has been exercised and ownership of such shares of
Common Stock has been transferred to the Participant.
12.Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), but the Participant may not assign any rights or
obligations under this Award Agreement except to the extent and in the manner
expressly permitted.
13.No Guaranteed Employment. No provision of this Award Agreement shall confer
any right upon the Participant to continued employment.




4

--------------------------------------------------------------------------------




14.Restrictive Covenants.
(a)This Section 14 shall apply solely to Participants who are eligible for, and
have elected, Enhanced Retirement under this Award Agreement.
(b)Acknowledgment of Access to Confidential Information and Trade Secrets.
Participant agrees and acknowledges that during employment with the Company,
Participant will be provided with, develop, and will use confidential and
proprietary information and trade secrets of the Company. The confidential and
proprietary information and trade secrets include, but are not limited to, the
Company’s business strategies, non-public financial information, identities of
clients and suppliers, pricing and margin information, and any other information
that Participant receives as a result of employment with the Company and that
provides the Company with an economic benefit from being confidential, whether
in written, tangible, electronic or any other form or media (collectively,
“Confidential Information”). Confidential Information does not apply to such
information which is known to the public so long as such knowledge does not
result from a breach of any provision of this Award Agreement by Participant.
(c)Protection of Company Confidential Information and Trade Secrets. Except as
expressly authorized by the Company or in order to carry out the duties and
responsibilities as an employee for the Company, Participant will not disclose,
directly or indirectly, in any way to anyone the Company’s Confidential
Information or improperly make use of Confidential Information both during
employment with the Company and at any time after employment with the Company
terminates. Pursuant to 18 U.S.C. USC § 1833(b), and as set forth fully therein,
notice is hereby given that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law; or
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
(d)Non-Competition. Participant agrees that for a period of twenty-four (24)
months following the date Participant’s employment with the Company ends,
Participant shall not perform any duties and responsibilities which are similar
to those Participant performed on behalf of the Company in the twenty-four (24)
months prior to termination of employment or in which Participant may use
Confidential Information of the Company for any person or entity who offers
services or products, or both, competitive to those offered by the Company at
the time of termination of employment. This restriction shall apply in any
geographic area in which the Company does business as of the date of termination
of employment.
(e)Non-Interference of Company Relationships. Participant agrees that for a
period of twenty-four (24) months following the date Participant’s employment
with the Company ends, Participant shall not, directly or indirectly, influence,
induce, solicit or otherwise take action intended to disrupt, limit or interfere
with any customer, supplier, or vendor relationship which Participant had
responsibility for or learned Confidential Information about in the twenty-four
(24) months preceding the termination of employment.
(f)Non-Solicitation of Employees. Participant agrees that for a period of
twenty-four (24) months following the date Participant’s employment with the
Company ends, Participant shall not, directly or indirectly, influence, induce,
solicit or otherwise take action intended to disrupt, limit or interfere with
the relationship of the Company and any employee with whom Participant
interacted or knew about through employment at the Company in the twenty-four
(24) months preceding the termination of employment.




5

--------------------------------------------------------------------------------




(g)Non-Disparagement. Participant agrees that Participant shall not at any time
engage in any form of conduct, or make any statement or representation, either
oral or written, that disparages, impugns or otherwise impairs the reputation,
goodwill or interests of the Company, or any of its officers, directors,
shareholders, representatives, and/or employees or agents in either the
individual or representative capacities of any of the foregoing individuals
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments). Nor shall Participant
direct, arrange or encourage others to make any such derogatory or disparaging
statements on Participant’s behalf. Nothing in this paragraph, however, shall
prevent Participant from providing truthful testimony or information in any
proceeding or in response to any request from any governmental agency, or
judicial, arbitral or self-regulatory forum, or as otherwise required by
applicable law.
(h)Cooperation. Participant agrees to cooperate with the Company by making
Participant reasonably available to testify on behalf of the Company in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company in any such action, suit, or
proceeding, by providing information and meeting and consulting with the Company
and its employees, representatives and counsel.
(i)Irreparable Harm. Participant acknowledges that the Company has a legitimate
need to protect itself from improper or unfair competition and to protect its
Confidential Information, as well as the Company’s relationships with its
business partners and employees, and that the restrictions contained in this
Award Agreement are reasonable and necessary to protect the Company’s
operations, legitimate competitive interests, and Confidential Information.
Participant also recognizes the highly competitive nature of the Company’s
business and that irreparable harm would be caused by Participant’s violation of
the restrictions contained herein.
(j)Remedies. Participant agrees that the Company’s remedies at law for any
violation of this Agreement are inadequate and that the Company has the right to
seek injunctive relief in addition to any other remedies available to it.
Therefore, if Participant breaches or threatens to breach this Agreement, the
Company is entitled to specific performance and injunctive relief, in addition
to any other remedies, including but not limited to monetary damages, without
the posting of a bond. Participant further agrees to pay any and all legal fees,
including without limitation, all attorneys’ fees, court costs, and any other
related fees and/or costs incurred by the Company in enforcing this Award
Agreement. Participant further agrees that a court may extend the duration of
the restrictions in Section 14 of this Award Agreement equal to any period of
time in which Participant is in violation of this Award Agreement.
15.Company Clawback Policy.
(a)If (i) the Committee determines that the Participant has either engaged in,
or benefitted from, Misconduct and (ii) the Participant is classified at a level
of M-4 or above in the LyondellBasell Group compensation classification system
at the time of such determination, upon notice from the Company, the Participant
shall reimburse to the Company all or a portion of any amounts (whether in cash
or shares) received under this Award Agreement (or forfeit all or any portion of
this Award to the extent it has not yet been received) as the Committee deems
appropriate under the circumstances. Such notice shall be provided within the
earlier to occur of one year after discovery of the alleged Misconduct or the
second anniversary of the Participant’s date of termination.
(b)If the Committee determines that the Participant has violated any of the
obligations set forth in Section 14 of this Agreement, upon notice from the
Company, the Participant shall reimburse to the Company all or a portion of any
amounts (whether in cash or shares) received under this Award Agreement (or
forfeit all or any portion of this Award to the extent it has not yet been
received) as the Committee deems appropriate under the circumstances. Such
notice shall be provided within the earlier to occur of one year after discovery
of the alleged violation or the second anniversary of the Participant’s Date of
Termination.
16.Choice of Law. This Award Agreement shall be governed by the laws of the
State of Texas, without regard to conflict of laws principles.




6

--------------------------------------------------------------------------------




17.Jurisdiction and Forum. Any action arising out of this Award Agreement or the
relationship between the parties established herein shall be brought only in the
state or federal courts of the State of Texas, and Participant hereby consents
to and submits to the exclusive jurisdiction of such courts.
18.Savings Clause. It is expressly understood and agreed that although the
Company and Participant consider the restrictions contained in Section 14 of
this Award Agreement to be reasonable for the purpose of preserving the
Company’s Confidential Information, as well as the Company’s relationships with
its business partners and employees, if any restrictive covenant set forth in
Section 14 of this Award Agreement is found by any court having jurisdiction to
be invalid or unreasonable, the restrictive covenant shall be limited and
reduced so as to contain the maximum restrictions permitted by applicable law.
All remaining provisions of this Award Agreement, and/or portions thereof, shall
remain in full force and effect.
19.Waiver. The Company’s failure to enforce any provision(s) of this Award
Agreement shall not in any way be construed as a waiver of any such
provision(s), or prevent the Company thereafter from enforcing each and every
other provision of this Award Agreement.
LYONDELLBASELL INDUSTRIES N.V.












7